COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

               MEMORANDUM ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Raul Amparo Zuniga Rodriguez and Ana Maria Ortiz Martinez,
                         Individually and as Personal Representatives, and Heirs of the Estate
                         of Raul Amparo Zuniga Ortiz Jr.; and Juana Guadalupe Martinez, as
                         next friend of Sebastian Zuniga and Wendy Zuniga,et al. v. Conway
                         Waak Jr. and Marlene Waak d/b/a Carmine Charolais Ranch and
                         Carmine Charolais Ranch

Appellate case number:   01-17-00755-CV

Trial court case number: 2014V-262

Trial court:             155th District Court of Fayette County

Date motion filed:       September 5, 2018

Party filing motion:     appellees

       It is ORDERED that the motion for en banc reconsideration is DENIED.

Judge’s signature: __/s/ Evelyn V. Keyes_________________________________
                   Acting for the Court


The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.


Date: __December 31, 2018__________________